Title: From Thomas Jefferson to Thomas Mann Randolph, [8 January 1795]
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to Mr. Randolph
[8 Jan. 1795]

My letters of the last post inform me of Mussi’s having sent on my clover seed; so that it is to him I must remit the 51 D.—67 c. balance of Stras’s money, after taking out Mr. Lyle’s and Taylor’s. I must trouble you therefore to try and get a bill on Philadelphia for that sum paiable to Joseph Mussi, merchant Philadelphia, at the corner of 7th. and Market streets, and to inclose it to him. The clover seed was shipped in a cask marked TI. No. 1. by the sloop Samuel Capt. Brittle, addressed to Colo. Gamble, and sailed from Philadelphia Dec. 26. so that she is probably arrived. Pray get Colo. Gamble to forward it by the first safe waggon to Colo. Bell, as you know the importance of my receiving it in time. The cask contains 6. bushels.—I have tried two chances in this county and Louisa for hiring negroes, and failed in both: so that my only chance now to do it is through you. Mrs. Wood’s able men hired for £20. here.—The children are constantly in good health. My sister, Polly Carr and Peter are with us. Dabney is returned to Louisa.—I believe your ploughing has gone on well. That kind of work has been stopped now for a few days, by light snows, which have not laid more than 24. hours each.—My love to dear Martha. If you do not return soon the children will have quite forgotten you. Adieu.
